Exhibit 10.18

FORM OF SEVERANCE AGREEMENT

FOR EXECUTIVE OFFICERS

THIS AGREEMENT, dated May 28, 2009, is made by and between NetScout Systems,
Inc. (the “Company”), and [                            ] (the “Executive”)
residing at [Address].

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

WHEREAS, the Company recognizes that the provision for reasonable severance
arrangements with its executives is a relevant component to the establishment of
a sound and vital management;

WHEREAS, the Company, as a publicly held corporation, also recognizes that the
possibility of a Change in Control may exist, and that such possibility and the
uncertainty and questions which it may raise among management may result in the
departure or distraction of the Executive in the performance of the Executive’s
duties, to the detriment of the Company and its stockholders; and

WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control;

THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in Section 12.

2. Term of Agreement. The term of this Agreement (the “Term”) shall commence on
the date hereof and shall continue in effect until the third anniversary of the
date hereof; provided, however, that commencing on such third anniversary and on
each anniversary thereafter, the Term shall automatically be extended for one
additional year unless, not later than August 1 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term.
Notwithstanding the foregoing, the Term shall expire and this Agreement shall be
automatically terminate on the earlier of (a) the first anniversary of a Change
in Control and (b) the termination of the Executive’s employment with the
Company. In the event that any payment is due under this Agreement, such
obligation shall survive the expiration of the Term.

3. Severance. In the event that within one year following a Change in Control,
(i) the Company (for purposes of this section, such term to include its
successor) terminates the Executive’s employment other than for Cause, death or
Disability or the Executive terminates his employment for Good Reason; (ii) the
Executive complies fully with all of the Executive’s obligations under all
agreements between the Company and the Executive; and (iii) within 45 days from
the date of termination the Executive (or in the event of death or Disability,
his heirs or representatives) executes and delivers to the Company and does not
revoke a general release (in a form reasonably acceptable to the Company and the
Executive) releasing and waiving any and all claims that the Executive has or
may have against the Company and its



--------------------------------------------------------------------------------

directors, officers, employees, agents, successors and assigns with respect to
the Executive’s employment (other than any obligation of the Company set forth
herein which specifically survives the termination of the Executive’s
employment), then:

(a) The Company will pay the Executive his then current base salary, less
applicable withholding for taxes and other deductions, for a period of six
(6) months following the date that the release contemplated in Section 3 above
is delivered and becomes irrevocable (the “Release Effectiveness Date”), with
such severance to be paid thereafter in equal installments in accordance with
the Company’s usual payroll schedule commencing on the first payroll after the
Release Effectiveness Date.

(b) Additionally, the Company will pay the Executive an amount equal to the
greater of (1) 50% of the maximum bonus target for the fiscal year in which the
termination occurs and (2) a pro rata portion of the Executive’s maximum bonus
target (based on the number of months elapsed in the fiscal year in which the
termination occurs) for the fiscal year in which the termination occurs, in
either case less applicable withholding for taxes and other deductions; provided
that only for purposes of determining the payment under this clause in no event
will the maximum bonus used for the calculation be lower than the bonus target
for the fiscal year in which the earlier of the Executive’s termination of
employment or the Change in Control occurred. The amount payable under this
clause shall be paid in equal installments over the severance period provided in
clause (a) immediately above in accordance with the Company’s usual payroll
schedule.

(c) In the event that the Executive dies during the period in which any required
payments are being made to the Executive pursuant to clauses (a) or (b) above,
any remaining amounts which have not yet been paid to the Executive pursuant to
such clauses shall be paid in one lump sum payment to the Executive’s estate
within 30 days of the death of the Executive notwithstanding any alternative
payment dates provided in such clauses (but subject to Section 8 below).

4. 280G. If any payment or benefit the Executive would receive pursuant to this
Agreement (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be adjusted so that it would equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the total Payment, whichever amount of (x) or (y), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: reduction of cash payments; if applicable,
cancellation of accelerated vesting of stock options, restricted stock units or
other equity incentive awards; and if applicable, reduction of employee
benefits. In the event that acceleration of vesting of stock options, restricted
stock units or other equity incentive awards compensation (each an “Equity
Award”) is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant of your Equity Awards (i.e., earliest granted
Equity Award cancelled last).

5. Assignment. This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation and any assignee of all or substantially
all of its business and properties. Neither this Agreement nor any rights or
benefits hereunder may be assigned by the Executive, except that, upon the
Executive’s death, the Executive’s earned and unpaid economic benefits will be
paid to the Executive’s heirs or beneficiaries.

 

-2-



--------------------------------------------------------------------------------

6. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the last known residence address of the Executive or in the case of
the Company, to its principal office to the attention of the Chief Executive
Officer of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

7. Governing Law; Arbitration. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts, without regard to its conflict of laws provisions. Any dispute
or controversy arising under or in connection with this Agreement shall be
settled exclusively by arbitration in Boston, Massachusetts in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.

8. Application of 409A. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, the
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(the “Separation From Service”), unless the Company reasonably determines that
such amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and Executive is, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after
Executive’s Separation From Service, or (b) the date of Executive’s death (such
applicable date, the “Specified Employee Initial Payment Date”). On the
Specified Employee Initial Payment Date, the Company (or the successor entity
thereto, as applicable) shall (i) pay to Executive a lump sum amount equal to
the sum of the payments and benefits that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of such amounts had not been so delayed pursuant to this Section
and (ii) commence paying the balance of the payments and benefits in accordance
with the applicable payment schedules set forth in this Agreement.

9. Non-Payment and Clawback. In the event that at any point after the
Executive’s employment has terminated in connection with a Change in Control,
the Company reasonably determines upon the completion of an investigation that
results in specific evidence of the occurrence of any such action (which
evidence shall be disclosed to the Executive upon request to the extent the
Company is legally permitted to disclose such evidence) that the Executive
(1) committed a fraudulent, dishonest or criminal act while employed with the
Company which resulted in, or is reasonably likely to result in, harm to the
Company or (2) materially breached or continues to materially breach any of the
Executive’s obligations

 

-3-



--------------------------------------------------------------------------------

under any written agreements executed between the Company and the Executive
(provided that with respect to this clause (2), the Company has provided the
Executive at least fifteen (15) days prior notice of its intent to cease payment
and/or seek repayment of prior payments pursuant to this Section 9 and such
breach, if capable of remedy or cure, has not been remedied or cured by the
Executive within such fifteen (15) day period), then (and in addition to any
other legal remedies available) the Company shall be entitled to cease making
any remaining payments otherwise due under this Agreement and the Executive
shall, within 15 days of receiving notice from the Company, repay the Company
all amounts previously received under this Agreement.

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Chief Executive Officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes and is in lieu of any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof (including any severance agreement by and
between the Company and the Executive) which have been made by either party;
provided that nothing herein shall supersede or replace the acceleration of
vesting provided by the Company’s 1999 Stock Option and Incentive Plan. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Definitions.

“Board” shall mean the Board of Directors of the Company.

“Cause” for termination by the Company of the Executive’s employment shall mean
(a) the willful and continued failure by the Executive to perform substantially
the duties and responsibilities of the Executive’s position with the Company
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed such duties or
responsibilities and which, if capable of remedy or cure, provides the Executive
a period of fifteen (15) days to remedy or cure such conduct; (b) the conviction
of the Executive by a court of competent jurisdiction of a felony; or (c) the
willful engaging by the Executive in fraud or dishonesty which is demonstrably
and materially injurious to the Company or its reputation, monetarily or
otherwise. No act, or failure to act, on the Executive’s part shall be deemed
“willful” unless committed, or omitted by the Executive in bad faith and without
reasonable belief that the Executive’s act or failure to act was in, or not
opposed to, the best interest of the Company. It is also expressly understood
that the Executive’s attention to matters not directly related to the business
of the Company shall not provide a basis for termination for Cause so long as
the Board has approved the Executive’s engagement in such activities.

“Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following clauses shall have occurred: (a) any “person”
or “group” (as defined in the Securities Exchange Act of 1934, as amended)
becomes the beneficial owner of a majority of the combined voting power of the
then outstanding voting securities with respect to the election of the Board;
(b) any merger, consolidation or similar transaction involving the Company,
other than a transaction in which the stockholders of the Company immediately
prior to the transaction hold immediately thereafter in the same proportion as
immediately prior to the transaction not less than 50% of the combined voting
power of the

 

-4-



--------------------------------------------------------------------------------

then voting securities with respect to the election of the Board of the
resulting entity; (c) any sale of all or substantially all of the assets of the
Company; or (d) any other acquisition by a third party of all or substantially
all of the business or assets of the Company, as determined by the Board, in its
sole discretion.

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in the Executive, or a group of persons which includes
the Executive, acquiring, directly or indirectly, 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities.

“Disability” shall be determined by a qualified independent physician selected
by the Executive (or, if the Executive is unable to make such selection, it
shall be made by any adult member of the Executive’s immediate family), and
approved by the Company, such approval not to be unreasonably withheld or
delayed. The determination of such physician made in writing to the Company and
to the Executive shall be final and conclusive for all purposes of this
Agreement, absent fraud.

“Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control of any one of the following acts by the Company, or
failures by the Company to act: (a) an adverse change in the Executive’s status
or position(s) as an officer of the Company as in effect immediately prior to
the Change in Control, including, without limitation, any adverse change in the
Executive’s status or position as a result of a diminution of the Executive’s
duties or responsibilities (other than, if applicable, any such change directly
and solely attributable to the fact that the Company is no longer publicly
owned) or the assignment to the Executive of any duties or responsibilities
which are inconsistent with such status or position(s), or any removal of the
Executive from, or any failure to reappoint or reelect the Executive to, such
position(s); (b) a material reduction in the Executive’s base salary or maximum
bonus target; or (c) the Company requiring the Executive to be based at an
office that is greater than 50 miles from where the Executive’s office is
located immediately prior to the Change in Control except for required travel on
the Company’s business to an extent substantially consistent with the business
travel obligations which the Executive undertook on behalf of the Company prior
to the Change in Control; provided that this clause (c) shall not apply to the
extent that any new office location is located less than 50 miles from the
Executive’s residence. Additionally, before Executive may resign for Good
Reason, (i) Executive must give the Company at least fifteen (15) days notice of
his intention of doing so, which notice shall describe the event, condition or
conduct giving rise to Good Reason, and (ii) the Company must fail to remedy or
cure the alleged Good Reason within the fifteen (15) day period after receipt of
such notice if capable of being cured.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have signed this Agreement as
of the date first above written.

 

NETSCOUT SYSTEMS, INC. By:  

 

Name:   Title:   EXECUTIVE:

 

[Signature]

 

[Print Name]

 

-6-